OPINION — AG — ** LOYALTY OATH ** IF NUMBERS OF THE MILITARY OFFICERS AND ENLISTED PERSONNEL OF THE ARMY, NAVY AND AIR FORCE OF THE UNITED STATES WHO ARE ASSIGNED (WITH THE TACIT APPROVAL OF THE UNIVERSITY OF OKLAHOMA) BY PROPER AUTHORITY TO INSTRUCT ARMY, NAVY, AIR FORCE ROTC PROGRAMS, AT THE REQUEST OF THE UNIVERSITY, IS MADE BY THE OF WHICH PROGRAMS, AT THE REQUEST OF THE UNIVERSITY, IS MADE BY ARMY, AIR FORCE, NAVY WHICH MEMBERS "RECEIVE THEIR ENTIRE COMPENSATION FROM THE FEDERAL GOVERNMENT" ARE REQUIRED TO TAKE LOYALTY OATH ? — NEGATIVE CITE: 51 Ohio St. 36.1 [51-36.1] (FRED HANSEN)